DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 20070018944 A1, hereinafter, Johnson).
Regarding claim 1, Johnson teaches a driving method for driving a display comprising an electrophoretic material having at least one type of colored pigment particle (Title, [0002], electrophoretic display panel with at least two different types of colored particles):
([0005], Fig. 4, or 6, S1 shake period which has an energy (or a duration if the voltage level is fixed) sufficient to release particles present in one of the extreme positions. This can be defined as a reset period considering applicant specification [0067] states, “a reset or pre-conditioning of the particles may include a shaking waveform, where such shaking waveform may include repeating a pair of driving pulses with opposite polarities for many cycles”);
 applying a separation pulse, the separation pulse maintains a constant amplitude and a constant negative polarity for the duration of the separation pulse (Fig. 4 or 6, See the constant negative amplitude voltage pulse R1 which maintains a constant amplitude and negative polarity throughout the R1 Pulse period) and 
applying a second pulse pair to reset the at least one type of colored pigment particle (Fig. 4 or 6, S2 shake period).
Regarding claim 2, Johnson teaches the at least one pulse pair includes a pulse having a positive amplitude and a pulse having a negative amplitude (Fig. 4 or 6, S1 shake period has at least one pulse pair includes a pulse having a positive amplitude and a pulse having a negative amplitude).
Regarding claim 3, Johnson teaches the pulse having the positive amplitude and the pulse having the negative amplitude have the same duration (Fig. 4 or 6, show S1 shake period has positive and negative amplitude pulses have the same duration).
Regarding claim 4, Johnson teaches the separation pulse has a longer duration than the at least one pulse pair (Fig.  4 or 6, shows R1 period has a longer duration than the S1 shake period. Also see claim 4 which states, “positive and negative reset signal portion each has a duration that is longer than said at least one shaking portion (S)”).
Regarding claim 5, Johnson teaches the at least one pulse pair have a different duration than the second pulse pair (Fig. 2, 4, or 6, show S1 period is a different duration than S2 period).
Regarding claim 6, Johnson teaches the pulse pair is DC balanced (As shown by Fig. 2, 4, or 6, pulses within S1 shake period are DC balanced).
Regarding claim 7, Johnson teaches the driving method is DC balanced (As shown by Fig. 2, 4, or 6, the shaking periods S1 and S2 are DC balanced).
Regarding claim 8, Johnson teaches the separation pulse has the same amplitude as the pulse having the negative amplitude (Fig 4, light grey G2 and white W states show R1 period negative amplitude is the same as S1 or S2 negative amplitudes. Fig. 6 shows same negative amplitude in R1a and R1b periods for G2 and W states).

Response to Arguments
Applicant’s arguments, see remarks filed January 12, 2022, with respect to the amendments made and rejection(s) of claim(s) 1-8 under U.S.C. 102 are not persuasive.  
Applicant argues that the pulses of Johnson are not “reset” or “separation” pulses.  However, these claim terms are understood as labels for the pulses rather than limits on the types of pulses.  The claimed terms are not terms of art, and the cited parts of the 
  Examiner simply needs to meet what is currently required of a separation pulse in the claim limitation.  Applicant’s separation pulse claim limitation requires a pulse that maintains constant amplitude and negative polarity for the entire duration of the separation pulse itself.  Johnson regularly refers to R1 as “the R1 pulse,” allowing for this pulse to be considered its own entity. Yes, Johnson teaches the R1 pulse is part of a reset pulse. However, the R1 pulse itself is its own entity available for the examiner to map the separation pulse to.  Examiner is not required to map the entirety of Johnson’s reset pulse to the separation pulse  
Applicant argues Johnson [0009] teaches his reset pulse preferably is bipolar hence does not anticipate the claimed separation pulse.  First, Johnson's statement that a different technique is "preferable" is insufficient to teach away, because Johnson does not criticize or discredit the cited approach.  MPEP 2144.05(III)(B). Second, examiner notes applicant introduces and defines a separation pulse not a “reset” pulse. Applicant’s argument would have strength relative to Johnson if the separation pulse was called a “reset” pulse.  As the separation pulse is currently presented and defined, Johnson’s R1 pulse meets all the claimed requirements of a separation pulse. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

                                                                                                                                                                                                     /ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622